UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08228 The Timothy Plan (Exact name of registrant as specified in charter) The Timothy Plan 1055 Maitland Center Commons Maitland, FL32751 (Address of principal executive offices)(Zip code) Art Ally The Timothy Plan 1055 Maitland Center Commons Maitland, FL 32751 (Name and address of agent for service) Registrant's telephone number, including area code:800-846-7526 Date of fiscal year end:9/30 Date of reporting period:9/30/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Registrant’s audited annual financial reports transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 are as follows: Letter from the President September 30, 2010 Arthur D. Ally Dear Shareholder, You may recall that last year (2009), in order to improve reporting efficiency and accuracy in tax reporting to our shareholders, Timothy Plan’s Board of Trustees approved changing the Fund Family’s fiscal year from December 31st to September 30th.Therefore, this year’s Annual Report covers the period October 1, 2009 through September 30, 2010. As you probably have noticed, the markets have been interestingly unsettled over the past twelve months.In fact, the S&P 500 stock index had positive performance in seven of those months and negative performance in five of those months – but, fortunately, with an upward bias.And, I am pleased to report, nearly all of our various funds have performed in line with (at or near) their respective indexes. We, along with our various fund’s sub-advisors, expect this pattern to continue into 2011 (i.e. unsettled with a slight upward bias) although, as you no doubt realize, we cannot guarantee that outcome.I am confident, however, of a couple of things: · That the mid-term elections could result in a reversal of the liberal bias in Congress to conservative which, if it happens, should be positive for the capital markets, and · Our sub-advisory teams (i.e. money management firms) remain among the best in the industry and they all continue to honor our overall policy that they manage their respective funds with a conservative bias. You will find each of their annual review letters along with their economic outlook in the pages that follow. Finally, I would once again like to thank you for your moral convictions that led you to the Timothy Plan Family. Yours in Christ, Arthur D. Ally, President Timothy Plan Fund Performance Letter from the Manager September 30, 2010 Aggressive Growth Fund We are pleased to report that the Fund has advanced (pre-tax) 20.18% Class A, 18.94% Class B and 19.14% Class C, over the last twelve months ending September 30, 2010. Our benchmark, the Russell Midcap Index posted an 18.27% gain over the same period. “High quality” issues are beginning to regain a leadership position in this market, and the “low quality” bounce has definitely lost steam after the unprecedented gains in the spring of 2009. As valuations climbed for weaker companies, investors continued to shift towards higher quality in a more meaningful way as these are the companies that have far better prospects for sustained growth. We will continue to focus, as always, on companies that can execute well in periods of turbulence and uncertainty, and grow faster than their peers during periods of expansion. In a gradual and unsteady recovery, we expect investors to continue to favor companies with strong fundamentals and above average growth potential; two key characteristics we apply with our time-tested, bottom-up approach to small and mid cap investing. CHARTWELL INVESTMENT PARTNERS, LP Timothy Plan Fund Performance Fund Performance – (Unaudited) September 30, 2010 Aggressive Growth Fund 5 year Average 1 Year Average Annual Return Fund/Index Total Return Annual Return Since Inception Timothy Aggressive Growth Fund - Class A (With Sales Charge) % -2.03
